Citation Nr: 1537878	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for left upper back disability.

2. Entitlement to service connection for left ankle disability.

3. Entitlement to service connection for a cognitive disorder.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD) or other acquired psychiatric disorder.

5. Entitlement to an initial disability rating higher than 10 percent for residuals of herniated nucleus pulposus (HNP).

6. Entitlement to an initial disability rating higher than 10 percent for bilateral disability of the feet, described as metatarsalgia.

7. Entitlement to an initial disability rating higher than 0 percent for right ankle disability.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dax J. Lonetto, Sr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to May 1986, from July 2000 to December 2000, from November 2001 to September 2002, and from January 2003 to January 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA). In an August 2007 rating decision, the RO denied service connection for disabilities of the left upper back and left ankle. The RO granted service connection for residuals of HNP, and assigned a 10 percent disability rating. The RO granted service connection for metatarsalgia of the bilateral feet, and assigned a 10 percent rating. The RO granted service connection for right ankle disability and assigned a 0 percent rating. 

The record reflects that the claim encompasses a claim for any current psychiatric disorder, not only PTSD. The Board is recharacterizing the PTSD issue to include PTSD and any other current psychiatric disorder.

In August 2013, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record. In December 2013, the Board referred some issues to the RO for appropriate action, and remanded other issues to the RO for procedural action and evidentiary development. 

The RO addressed the Board's December 2013 remand instructions with respect to the claims for service connection for a cognitive disorder and PTSD, and returned those issues to the Board. With respect to those issues and the other issues that the Board is deciding at this time, the Board is satisfied that there has been substantial compliance with the directives in the Board remand. The Board will proceed with review of those issues. See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for left ankle disability, a cognitive disorder, PTSD, and other psychiatric disorder, the issues of the ratings for residuals of HNP and for right ankle disability, and the issue of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Pain, paresthesia, and numbness in the Veteran's left upper back, including the scapular area, had onset during service, and are manifestations of his service-connected residuals of HNP in the thoracic spine.

2. From January 7, 2007, left foot disability including metatarsalgia has been manifested by progressive daily foot pain that limits endurance for weightbearing and produces moderately severe disability.

3. From January 7, 2007, right foot disability including metatarsalgia has been manifested by progressive daily foot pain that limits endurance for weightbearing and produces moderately severe disability.


CONCLUSIONS OF LAW

1. A disorder manifested by left upper back pain, paresthesia, and numbness was incurred in service, and is a manifestation of service-connected residuals of thoracic spine HNP. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. From January 7, 2007, left foot disability has met the criteria for a 20 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

3. From January 7, 2007, right foot disability has met the criteria for a 20 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a letters issued in February 2007, April 2011, and September 2014. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the August 2013 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

In the December 2013 Remand, the Board instructed the RO to readjudicate and issue a supplemental statement of the case (SSOC) on the issues of service connection for left upper back disability and left ankle disability and the issues of increased ratings for residuals of HNP, metatarsalgia of the feet, and right ankle disability. The Board instructed the RO to develop and adjudicate the Veteran's claims for service connection for a cognitive disorder and PTSD, to include as secondary to sleep apnea. In a November 2014 rating decision, the RO denied service connection for sleep apnea. The RO denied service connection for a cognitive disorder, including as secondary to sleep apnea. The RO denied service connection for PTSD, including as secondary to sleep apnea. In March 2015, the RO issued an SSOC on the issues of service connection for left upper back disability and left ankle disability, and the issues of increased ratings for residuals of HNP, metatarsalgia of the feet, and right ankle disability. The Board is satisfied that there has been substantial compliance with the directives in the December 2013 Board remand. No additional remand is needed to fulfill those remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the August 2013 Board hearing. The examination reports and treatment records provide relevant information that is sufficient to proceed with a decision on the issues that the Board is deciding at this time. In addition, the Board notes that in April 2015 the Veteran wrote that he had no further evidence to submit, and that he wanted all of his pending claims decided on the merits based on the currently assembled evidence.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Upper Back Disability

The Veteran's claims history includes a complicated history regarding claimed symptoms and disorders affecting various parts of his back. The Board is reviewing the history to clarify what issue is currently on appeal.

In January 2007, in the Veteran's first claim for VA disability compensation for service-connected disabilities, the claimed disabilities related to the back included "thoracic spine rad[iculitis] and numbness of scapula w[ith] disk protrusion" and "lumbago." In March 2007, he amended his claim to include, "Upper back left side-chronic paresthesiac [sic] (tingling & numbness)," "lower back left side-Chronic paresthesiac," "Lower back disc protrusions and desiccation," and "Thoracic radiculitis." In the August 2007 rating decision, the RO granted service connection for residuals of HNP. The RO denied service connection for a disorder of the left side of the upper back.

In August 2008, the Veteran submitted a notice of disagreement (NOD) regarding various issues, including service connection for a left upper back disorder. The RO issued a statement of the case (SOC) on that issue in May 2009. In the SOC, the RO found that paresthesia in the left upper back was noted in service treatment records, but that post-service medical records did not show chronic left upper back problems or other residual problems related to the symptoms noted during service. The Veteran submitted a substantive appeal in June 2009.

In an October 2009 rating decision, the RO granted service connection for cervical spine spondylosis. In that decision, the RO noted that, in a VA neurology consultation, a clinician indicated that there was no EMG evidence of left-sided cervical or thoracic radiculopathy. The RO noted, however, that a VA cervical spine MRI suggested multilevel mild degenerative spondylosis.

During the August 2013 Board hearing, the Veteran contended that symptoms in his left upper back might be due to disorder separate from his service-connected cervical spine spondylosis. He also asserted that he was entitled to a higher disability rating for his service-connected cervical spine spondylosis. He noted, in addition, that if VA concludes that the claimed left upper back disability and the service-connected cervical spine disability are the same disability, an earlier effective date is warranted for service connection of the cervical spine spondylosis.

In the December 2013 remand, the Board noted that the issue of an increased rating for cervical spine spondylosis had not been adjudicated by an RO. The Board referred that issue to the RO for appropriate action. In a November 2014 rating decision, the RO continued the existing 10 percent rating for cervical spine spondylosis.

The Veteran has contended that he has a left upper back disorder that is, or at least might be, different and distinguishable from his service-connected cervical spine spondylosis and his service-connected residuals of HNP. The Board finds that the issue on appeal is service connection for left upper back pain, paresthesia, and numbness, including (1) as a disorder that is separate and distinct from his cervical spine spondylosis and his residuals of HNP, or (2) as manifestations of the service-connected cervical spine spondylosis and/or residuals of HNP.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Secondary connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In treatment in service in March 2004, the Veteran reported that after a fall he experienced pain in his center back, right side, and right ankle. He stated that lifting an object in front of him aggravated the pain. A clinician found tenderness in the right mid-thoracic area. On follow-up two days later, the pain had subsided.

In service treatment in June 2005, the Veteran stated that he and three other men together had lifted and carried overhead an object that weighed more than 400 pounds. He stated that he had onset of pain in his the middle and the left side of his back. He stated that lifting objects or carrying objects in his right hand created tingling and numbness in the left side of his mid and upper back. He reported that when he was in an awkward position his back fell asleep. A clinician noted tenderness to palpation of the left thoracic muscles. Spine x-ray showed mild curvature without evidence of fracture or listhesis. The radiologist indicated that there were no acute findings. Later in June 2005, a clinician placed the Veteran on a one month profile to avoid pushups, situps, and lifting more than 20 pounds. In July 2005, he had physical therapy. In August 2005, he reported that, with lifting, he experienced numbness and pain in his back. A clinician provided an assessment of thoracic sprain. Neurological examination showed decrease in sensory function for sharp and dull sensations in the T5 area at the left scapula. Motor skills were intact. There was no scapular winging. Muscle strength in the upper extremities was 5/5.

In August 2005, the Veteran had a consultation with private neurologist R. M., M.D. The Veteran reported having felt a pinch in his mid-thoracic scapular region while participating in lifting a heavy object in June 2005. He stated that from then on he experienced pain, tingling, and numbness in that area. He reported a reduction in sensation over the right medial mid thoracic scapular paraspinal region. Dr. M.'s impression was thoracic radiculitis.

In an August 2005 service medical history, the Veteran a history of physical therapy for back numbness and tingling across the shoulder blade.

In September 2005, MRI of the Veteran's spine showed broad-based disc protrusion at C4-C5, without definite spinal cord impingement. There was minimal straightening of the cervical spine, described as most likely secondary to muscle spasm. At T6-T7 there was very subtle disc bulge, with no impingement on nerve roots or cord. At T7-T8 there was subtle disc protrusion, without nerve or cord impingement. At T8-T9 there was subtle disc protrusion, mild effacement of the thecal sac, and minimal abutment of the cord. There was no impingement of the nerves and no definite impingement of the cord. At T9-T10 there was subtle disc protrusion and mild cord abutment, with no cord impingement. There was disc desiccation at multiple levels of the thoracic spine.

In September 2005, Dr. M. stated that MRI of the Veteran's spine showed disc protrusion at T7-T8, T8-T9, and T9-T10. Dr. M. noted that the Veteran did not report symptoms typical of thoracic radicular problems. Dr. M. indicated that it was possible that the disc bulges might be contributing to his paresthesias.

In a October 2005 report, private neurosurgeon E. L. S., M.D., noted that in June 2005, with heavy lifting, the Veteran had acute onset of interscapular and mid back pain. Dr. S. noted that thoracic spine x-rays and MRI showed mildly bulging discs at T7-T8 and T9-T10. He stated that the spinal cord was not being displaced or deformed. Dr. S. noted that the back pain symptoms later settled down, and the neurological examination was unremarkable and showed the Veteran to be neurologically normal. Dr. S. expressed the opinion that the injury was primarily musculoligamentous, and that it was likely to settle down.

In service facility treatment in February 2006, the Veteran reported numbness in the left side of his mid back. A clinician provided an assessment of thoracic radiculitis. In June 2006, the Veteran reported recurrent occupational low back strain. In a June 2006 medical history, he related having back pain and occasional numbness.

On a service examination in November 2006, the Veteran reported intermittent low back pain exacerbated by heavy lifting and excessive physical activity. He reported no back pain or stiffness at the time of the examination. The examiner found no back tenderness on palpation. The examiner's assessment was backache that followed heavy lifting and was likely due to muscular strain. In December 2006, a list of problems included mid back pain, pain in the upper back (between the shoulder blades), thoracic back strain, and backache.

After separation from service, on VA examination in April 2007, the Veteran reported back pain in the left thoracic area. He related having experienced intermittent back pain since an injury from heavy lifting. The examiner noted tenderness to palpation of the left thoracic paraspinal muscles. The cervical spine had motion to 45 degrees of forward flexion with pain at 45 degrees, 45 degrees of extension with pain at 45 degrees, 45 degrees of lateral flexion to each side with pain at 45 degrees, and 80 degrees of rotation to each side with pain at 80 degrees. The thoracolumbar spine had motion to 80 degrees of forward flexion with pain from 60 to 80 degrees, 30 degrees of extension with pain at 30 degrees, 30 degrees of lateral flexion to each side with pain at 30 degrees, and 30 degrees of rotation to each side with pain at 30 degrees. The examiner provided diagnoses of left thoracic radiculopathy and residuals of HNP at T7 through T10.

On September 2007, MRI of the Veteran's cervical spine showed mild degenerative spondylosis with narrowing of disc spaces. Thoracic spine MRI showed mild degenerative spondylosis of the thoracic spine, with desiccation of discs.

In a March 2008 VA neurology consultation, the Veteran reported ongoing numbness in his left scapula area. 

In VA treatment in July 2008, the Veteran reported numbness in the left side of his back, across the scapular area and in the low back. The neurologist concluded that a neurological disorder was unlikely. 

In March 2009, private neurologist D. B. G., M.D., wrote that he had been treating the Veteran since May 2008 for chronic diffuse back pain, and pain radiating to the left scapula, due to thoracic disc and lumbosacral degeneration. Dr. G. stated that the Veteran also had chronic denervation of the left dorsal scapular nerve.

In June 2009, a private rehabilitation practice reported on physical therapy for the Veteran for lumbosacral pain. It was noted that he had ongoing numbness in the left vertebral border of his scapula and paraspinals.

In July 2009, private physician G. M. A., M.D., wrote that he had reviewed the Veteran's records and examined him. Dr. A. concluded that an injury during service was followed by cervical and thoracic spine disorders, and that those disorders continued after service. 

On VA examination in October 2009, the Veteran reported upper back and lower back pain. The examiner reported having reviewed the Veteran's claims file. The examiner observed that the Veteran had an unsteady and slow gait, and that he was bent forward at the lumbar spine. The examiner listed diagnoses of left dorsal scapular nerve palsy, right thoracic disc herniation, and cervical, thoracic and lumbar spondylosis. The examiner expressed the opinion that it is as likely as not that the Veteran's current spine condition is due to the incident treated during service. He stated that the upper back problem was most likely related to service. The examiner indicated that he did not see evidence that the Veteran had low back pain during service.

On VA examination in May 2012, the Veteran reported having pain and numbness in the area of his left scapula. He stated that the symptoms were intermittent, and of varying but fairly substantial severity. He indicated that the symptoms began in about 2005. The examiner reported having reviewed the Veteran's claims file. She noted x-ray findings of arthritis in the thoracolumbar spine. She cited from many of his medical records at length. On examination, she found no evidence of a nerve disorder of the left upper back that was separate from the spine disorders for which service connection has already been established. She explained that the nerve symptoms in the Veteran's left scapular area are "part and parcel" of his service-connected residuals of HNP, which medical records show in the thoracic spine.

The Veteran's service treatment records contain numerous reports of pain, paresthesia, and/or numbness in his left upper scapula area and back. Those records thoroughly document that those symptoms were present during service.

The VA physician who performed the May 2012 VA examination performed a careful and detailed review of the medical evidence and provided a very thorough explanation of her opinion. Her opinion that his left upper back symptoms are part of his residuals of HNP is persuasive. Medical evidence and opinion thus supports a finding that the pain, paresthesia, and numbness in the Veteran's left upper back are symptoms of his service-connected thoracic spine HNP residuals. The Board grants service connection for the left upper back pain, paresthesia and numbness, not as a separate disability, but as manifestations of the service-connected HNP residuals.

Disabilities of the Feet

The Veteran appealed the initial 10 percent disability rating that the RO assigned for his service-connected bilateral foot disability, which the RO has described as metatarsalgia of the feet. He contends that his impairment due to foot pain warrants a higher rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The rating schedule provides for rating disabilities of the foot at 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284 (2015). The RO evaluated the Veteran's bilateral foot disability under Diagnostic Code 5279. That code is for anterior metatarsalgia (Morton's disease) of the foot. It provides that that disorder, whether unilateral or bilateral, is rated at 10 percent.

The Veteran has contended that his metatarsalgia should be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which is for injuries of the foot other than those listed at Diagnostic Codes 5276 to 5283. Under Diagnostic Code 5284, such other injuries of the foot are rated at 30 percent if severe, 20 percent if moderately severe, and 10 percent if moderate. With actual loss of use of the foot, a rating of 40 percent is assigned.

Records of treatment of the Veteran at service department, VA, and private facilities in 2003 through 2014 reflect reports of foot pain. In service treatment in September 2003, he reported a three month history of pain in both feet, especially with running. A clinician found tenderness to palpation in the arches. The clinician placed the Veteran on a profile to limit running and walking to his own pace until evaluation by a foot doctor. In an October 2003 consultation, the Veteran reported a two to three month history of pain across the middle areas of both feet. The clinician found that the symptoms were consistent with a diagnosis of bilateral midfoot strain syndrome. The clinician prescribed orthotics. A private podiatry practice fitted him for orthotics.

In service treatment in August 2005, a list of the Veteran's problems included foot sprain, with the site of the sprain unspecified. In a June 2006 health history, he indicated that his health status included the need for foot care. 

In March 2007, shortly after separation from service, the Veteran submitted a claim for service connection for disabilities including a bilateral foot condition with chronic swelling.

On VA examination in April 2007, the Veteran reported bilateral foot pain since 2003. He indicated that the pain has worsened over time. He characterized the present severity of the pain as 5/10. He reported daily flare-ups of worsened pain with prolonged weightbearing. He stated that the pain decreased with medication, rest, and elevation. He indicated that he took pain medication daily. He stated that he worked as an electrician. He reported that during daily flare-ups his work and other activities were limited. The examiner found that both feet were tender and had painful motion. The examiner observed that he had a normal gait, with no evidence of weakness or fatigue. During the examination, the Veteran was not limited in standing or walking, but he complained of pain. He had a normal posture on standing, squatting, and rising on his heels and toes, but there was increased pain with rising on heels and toes. There was pain on motion of the toes, which remained the same with repeated motions. The examiner's diagnosis was residuals of feet metatarsalgia.

In private podiatry treatment in May and July 2007, the Veteran reported chronic foot pain. The treating podiatrist found that he had bilateral plantar fasciitis, and prescribed supportive shoes, orthotics, night splints, and pain medication.

In June 2007 treatment at a service facility, the Veteran reported a four year history of chronic bilateral foot pain and swelling that worsened over the course of the day. A clinician listed a diagnosis of pes planus.

In the August 2007 rating decision, the RO granted service connection for a bilateral foot disorder. The RO described the disability as residuals of feet metatarsalgia, evaluated it under Diagnostic Code 5279, and assigned a 10 percent rating, effective January 7, 2007.

In July 2009, when private physician Dr. A. reviewed the Veteran's records and examined him, the Veteran reported pain in both feet, worst in the metatarsal area. He stated that foot pain arose after about 30 minutes of standing. He stated that his feet were quite painful at the end of the day. He indicated that the feet sometimes swelled. Dr. A. found evidence of painful motion in each foot. Dr. A. stated that the Veteran needed to be able to shift at will from standing and walking.

In VA podiatry treatment in June 2011, the Veteran reported chronic foot pain that worsened over the day and was worse in the left foot. The podiatrist found neuroma in the left third interspace.

On VA examination in May 2012, the Veteran reported pain in both feet. He indicated that he worked as a correctional officer. He stated that he sat at a desk overnight and monitored sleeping inmates. He indicated that he was preparing for retirement. He related ongoing foot pain despite treatment including creams and injections. He stated that he wore bilateral shoe inserts, which helped. The examiner carried forward the diagnosis of residuals of feet metatarsalgia. In a checklist of possible foot disorder diagnoses, the examiner did not check Morton's neuroma, nor any of the other listed diagnoses. The examiner checked the space indicating that the bilateral foot metatarsalgia did not impact the Veteran's ability to work.

In the August 2013 Board hearing, the Veteran reported that the soft parts of his feet hurt when he first stood in the morning. He stated that cream helped the initial pain, but that pain returned and increased with weightbearing during the day. He indicated that he wore shoe inserts. He reported that periodically he got injections to treat the foot pain. He stated that elevating his feet reduced the pain. He indicated that he was not employed. He related that, when he was employed, as a corrections officer, he elevated his feet when possible, adjusted his duties, and went on light duty. He indicated that these adjustments were not considered acceptable at his place of employment. He stated that he retired early in part due to his foot pain. He contended that the disability in each foot is consistent with moderately severe foot injury under Diagnostic Code 5284.

Clinicians have described the Veteran's bilateral foot disorder using various diagnoses, including residuals of metatarsalgia. While a VA podiatrist found a left foot neuroma in 2011, most clinicians have not found Morton's disease or Morton's neuroma. As Morton's has not been consistently found and descriptions other than Morton's have been given, it is reasonable to consider the bilateral foot disability under Diagnostic Code 5284, for other foot injuries.

The evidence from during and after service contains numerous and fairly consistent reports that the pain associated with Veteran's bilateral foot disorder reduces his capacity and endurance for weightbearing. There is consistent and credible evidence that increased pain with weightbearing affected his work performance, assignments, and duration. The Board finds that, from the 2007 effective date of service connection, the disability picture is reasonably consistent with moderately severe disability in each foot, warranting a 20 percent rating for each foot under Diagnostic Code 5284.

The disabilities in the Veteran's feet do not prevent moderate periods of weightbearing and do not limit sedentary activity. His impairment is not consistent with severe foot injury or loss of use of either foot. Ratings higher than 20 percent for each foot are not warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's feet disabilities have not required frequent hospitalizations. He has described how pain in his feet limits his weightbearing endurance and thus his work and other activities. The pain in his feet does not preclude weightbearing, however, nor limit functioning in sedentary tasks. The limitations he experiences do not rise to the level of marked interference with employment. His feet disability picture is not exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the issue of the ratings for the feet for consideration of extraschedular ratings.

As noted above, though, the Veteran's statements about the effects of feet disabilities and other disabilities on his continuation in employment have indirectly raised a TDIU issue. The Board had added the TDIU issue to the issues on appeal.


ORDER

Entitlement to service connection for a disorder manifested by left upper back pain, paresthesia, and numbness, as part of service-connected residuals of thoracic spine HNP, is granted.

From January 7, 2007, a 20 percent disability rating for left foot disability including metatarsalgia is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From January 7, 2007, a 20 percent disability rating for right foot disability including metatarsalgia is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board is remanding the issues of service connection for left ankle disability, a cognitive disorder, PTSD, and other psychiatric disorder, the issues of the rating for residuals of HNP and for right ankle disability, and the issue of a TDIU, to the RO for additional development and action. 

Benefits that the Board is granting in this decision can be expected to interact with some of the remanded issues. The Board therefore is providing explanation and guidance regarding certain aspects of the RO's implementation of those grants.

In the present decision, above, the Board granted service connection for left upper back pain, paresthesia, and numbness, finding the pain, paresthesia, and numbness to be manifestations of the already service-connected residuals of HNP. The RO's implementation of that grant should address and evaluate all of the service-connected HNP residuals, which have now been found to include thoracolumbar limitation of motion, and left upper back pain, paresthesia, and numbness. 

The RO implementation of that service connection grant is intertwined with the Veteran's pending appeal for a rating higher than 10 percent for residuals of thoracic spine HNP. In assigning rating or ratings following the service-connection grant, the RO will by necessity consider the appropriate rating, based on the evidence, for the thoracolumbar spine limitation of motion that formed the basis of the original rating. If the RO deems it necessary for determining ratings, the RO should obtain current findings regarding the HNP residuals.

In implementing the Board's grant, the RO will consider whether the manifestations and effects of HNP residuals warrant one or more separate ratings. In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015). However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed. See 38 C.F.R. § 4.14 (2015). A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. If a veteran has separate and distinct manifestations attributable to the same injury, however, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

After the RO has implemented the Board's grant of service connection and evaluated all of the now recognized residuals of HNP, the RO should provide the Veteran with that rating decision and afford him an opportunity to respond.

The Veteran sought service connection for disabilities in both ankles. The RO granted service connection for right ankle disability and denied service connection for left ankle disability. The Veteran appealed the denial of service connection for left ankle disability. In the August 2013 Board hearing, the Veteran contended that his left ankle disability could be secondary to (caused or aggravated by) his service-connected right ankle disability, or to his service-connected bilateral foot disabilities. The Board will remand the left ankle issue for a VA examination, with clarification of the nature of current left ankle problems, and opinion as to the likelihood that right ankle disability or bilateral metatarsalgia have caused or aggravated any current left ankle disorder.

The Veteran appealed the initial 0 percent rating that the RO assigned for his service-connected right ankle disability. He contends that pain and stiffness in his right ankle reduce his capacity for activity, and that the disability includes arthritis. He had VA examinations of his right ankle in April 2007 and May 2012. Limitation of motion was not noted in those examinations. Limitation of motion was noted, however, in a July 2009 examination by private physician Dr. A. In the 2013 Board hearing, the Veteran expressed his belief that he has arthritis in his right ankle. He did not know whether x-rays of that ankle have been taken. The claims file does not contain reports of post-service x-rays of either ankle. The Board is remanding the issue to clarify the nature and effects of the right ankle disability. The VA examination on remand to address the left ankle claim should also address the right ankle claim. That examination is to include x-rays and a determination as to whether arthritis is present in the right ankle.

The Veteran contends that he has a cognitive disorder that followed an electrical explosion during service in 2002. He states that he did not seek medical treatment after that explosion, but that thereafter he experienced problems with memory, attention, concentration, organization, and task completion. Persons who know him have provided their observations of his difficulties. VA medical findings leave questions as to the existence, nature, and likely etiology of a cognitive disorder. In an April 2008 VA neuropsychiatric consultation, the clinician found that he had generalized neuropsychiatric dysfunction in memory and executive functioning. That clinician did not directly address the question of a relationship between the reported electrical explosion and the current dysfunction. On VA psychiatric examination in September 2011, the examiner concluded that the electrical explosion did not constitute a stressor for purposes of PTSD diagnosis. The examiner did not find any cognitive dysfunction, however, and thus did not address the question of the etiology of any cognitive disorder. The Board is remanding the issue for a VA examination to clarify whether the Veteran has a cognitive disorder, and to obtain opinion as to the likely etiology of any such disorder. The Board notes that the claims file contains service treatment records from the Veteran's 2003 to 2007 period of active service, but does not contain service treatment records from his 2001 to 2002 period of active service. Although the Veteran states that he did not seek treatment following the 2002 electrical explosion, it is possible that medical and personnel records from that period reflect on his functioning and performance around the time of the explosion. On remand, those records should be added to the file.

The Veteran essentially contends that he has PTSD or other psychiatric disorder that began in service or is related to events in service. In 2008, VA clinicians found that it was possible that the Veteran had PTSD. On a September 2011 VA examination, the examining psychiatrist concluded that the Veteran does not have PTSD. That examiner found that the Veteran had anxiety disorder. Anxiety was also noted by mental health professionals who saw the Veteran fairly soon after separation from service. In addition, in health histories completed during service, the Veteran reported feeling stress related to his service duties and his divorce. The 2011 examiner provided the opinion that his anxiety disorder is not related to fear during service of hostile military or terrorist activity. The assembled evidence does not include analysis of the likelihood of continuity between stress reported during service and anxiety reported soon after service. The Board is remanding the issue for examination and file review and opinion as to whether any current psychiatric disorder began during service and continued after separation from service. The Board notes that records of some reported mental health treatment soon after separation from service are not in the file. In a VA neuropsychology consultation in April 2008, the Veteran reported being in counseling with R. H., Ed.S., LMFT, and planning to start therapy with another clinician, Dr. H. On remand, the Veteran should be given an opportunity to submit records of that treatment or ask VA to seek those records.

In the 2013 Board hearing, the Veteran stated that foot and ankle disabilities led to or at least contributed to his decision to take early retirement. With that statement, he indirectly raised a TDIU claim. Pending matters, including service connection for left ankle disability, a cognitive disorder, PTSD, and other psychiatric disorder, and the ratings for residuals of HNP, left and right foot, and right ankle disabilities, may affect the TDIU issue. After the RO implements benefits that the Board has granted in this decision, and completes development and reconsiderations discussed in this remand, the RO should develop as necessary and adjudicate the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's grant of service connection for left upper back pain, paresthesia, and numbness as manifestations of service-connected residuals of thoracic spine herniated nucleus pulposus (HNP), by assigning a rating or ratings for those and all other manifestations of residuals of that HNP. If needed for rating purposes, provide a new medical examination to obtain current findings. Issue the rating decision and afford the Veteran and his representative an opportunity to respond. 

2. Implement the Board's grant of an initial 20 percent disability rating for left foot disability including metatarsalgia and an initial 20 percent disability rating for right foot disability including metatarsalgia.

3. Obtain the Veteran's service treatment records and service personnel records for his period of active service from January 2001 to September 2002. Associate those records with the claims file.

4. Invite the Veteran to provide records of mental health counseling and therapy in 2007 and 2008 with Robert Howat, Ed.S., LMFT, and with Dr. Hurly. Inform the Veteran that he may also sign releases and ask VA to seek those records. If requested by the Veteran, seek those treatment records.

5. Schedule the Veteran for a VA examination to address the nature and likely etiology of any current left ankle disability, and the current manifestations of right ankle disability. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to order x-rays of the Veteran's right ankle and to review the x-ray report after completion. Ask the examiner to note the condition and function of the Veteran's bilateral ankles and feet, and the status of his gait, posture, and capacity for weightbearing. Ask the examiner to report for each ankle the ranges of motion, any evidence of pain on motion, reduced motion after repetition, laxity, or instability, and the effect on capacity for work or daily activities.

Ask the examiner to provide diagnoses for each current disorder affecting the Veteran's left and right ankles, to include a specific finding as to whether there is arthritis in the right ankle. 

Ask the examiner to provide opinion, for each current disorder of the left ankle, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the right ankle disability and the bilateral foot disability have proximately caused or resulted in, or have aggravated, the left ankle disorder.

Ask the examiner to explain the conclusions reached.

6. Schedule the Veteran for a VA examination by an appropriate clinician to address the nature and likely history of any current cognitive and psychiatric disorders. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran.

Ask the examiner to perform any necessary testing, and provide a diagnosis as to whether the Veteran has any cognitive disorder. If a cognitive disorder is found, ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the cognitive disorder is related to service, including a reported electrical explosion during service.

Ask the examiner to provide diagnoses for any current psychiatric disorders. For each current disorder, ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder began during service or is otherwise related to service.

Ask the examiner to explain the conclusions reached.

7. Thereafter, review the expanded record and reconsider the remanded claims for service connection for left ankle disability, cognitive disorder, and psychiatric disorder, and for a compensable rating for right ankle disability. If any of those claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.

8. Thereafter, develop as necessary and adjudicate a claim for a total disability rating based on individual unemployability.

9. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


